Citation Nr: 1225727	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-37 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include optic neuritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1999 to January 2002, and from January 2003 to March 2007.  He also had Guard duty between periods of active service with 15 active duty points earned for retirement during that time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In January 2012, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appeal.  Review of the documents therein reveals that they are duplicative or otherwise irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO through the Appeals Management Center (AMC), in Washington DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral eye disorder, to include optic neuritis, which he asserts he received intermittent but recurrent treatment for during active service after returning from deployment in the Persian Gulf in July 2001.  

During the January 2012, Central Office hearing before the undersigned Veterans Law Judge, the Veteran testified that following his return from deployment in Iraq in July 2001, while stationed at Fort Bliss, he went on sick call the morning after he experienced a temporary period of blurred vision while driving.  He was allegedly treated with medication or drops that were placed in his eyes which provided temporary relief.  He allegedly received "a little more treatment" for an eye condition manifested by blurred vision, tears, and spontaneous periods of temporary blindness lasting for 10 to 20 minutes without loss of consciousness, reportedly diagnosed as scleritis and/or optic neuritis, prior to discharge from his first period of active service and before enlistment in the Texas National Guard on January 6, 2002.  He stated that the aforementioned symptoms persisted and worsened in degree during his second period of active service.  He suggested that his complaints and treatment for a bilateral eye condition during active service had not been documented in his service treatment records.  

Review of the record reveals the Veteran's service treatment records pertaining to his first period of active duty service and his National Guard service appear to be incomplete.  Medical records and examination reports pertaining to the Veteran's first period of active service do not contain any treatment records or examination reports dating prior to July 1999.  A September 2001 document explicitly references a November 16, 1998 service examination that is not of record.  Additionally, the only medical records pertaining to the Veteran's National Guard service are reports of medical examination and history dated in February and October 2002.  There is no indication that the Veteran's service treatment records pertaining to his first period of active duty and his National Guard service have been found to be missing or otherwise unavailable.  Thus, the Veteran's complete service treatment records pertaining to his first period of active duty and his National Guard service must be obtained on remand if at all possible.

Service treatment records dated during the Veteran's second period of active service show that in November 2006, he reported to a social worker at the Walter Reed Army Medical Center that he had experienced blurred vision with temporary periods of blindness lasting for 10 to 20 minutes since 1 year prior.  He allegedly underwent a medical follow-up concerning his eye complaints but the findings were reportedly inconclusive.  He also stated that while visiting his family in Germany, which he later testified was at the time that his wife and son left him, his family had to call an ambulance due to a period of temporary blindness.  The dates, places, and geographic locations of the alleged follow-up for bilateral eye complaints and emergency treatment was not indicated.  The Veteran should be requested to provide sufficient information and authorization necessary to enable VA to obtain any associated treatment records pertaining to those incidents.  

The November 2006 social work note also suggested that the Veteran was planning to apply for benefits from the Social Security Administration (SSA).  Accordingly, the Veteran should be requested to indicate whether he has ever applied for or is currently receiving benefits from the SSA.  If so, SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992). 

Additional service treatment records from the Veteran's second period of active service show that while receiving inpatient treatment at the National Naval Medical Center following surgical treatment of his lumbar spine in January 2006, complaints of pressure behind the eyes with headaches and without photophobia, occasional blurriness in the right eye, and visual changes without headache were noted.  A discharge note dated January 5, 2006 stated that there were no visual changes at that time.  Otherwise, service treatment records pertaining to the Veteran's second period of active service, to include a November 2006 Medical Board service examination and a January 2007 report of medical history, were negative for complaints, findings, or diagnosis referable to any eye condition.

Post service treatment records from the Schweinfurt Army Health Center show that in August 2007, the Veteran complained of eye irritation since 4 days prior after swimming in a pool with women who apparently gave him a sexually transmitted infection on the same occasion without sexual intercourse.  The Veteran's eyes were bloodshot bilaterally and there was redness below the lower eyelids.  He was diagnosed with scleritis of the bilateral eyes and gentamicin drops were prescribed.  Although scleritis was noted as an active problem in subsequent treatment notes dating through 2009, an adult preventative care and chronic illness flow sheet received in May 2008 shows that gentamicin drops were prescribed and filled on only one occasion in August 2007.  Thus, it remains unclear whether scleritis of the bilateral eyes was an acute or chronic condition.

In May 2008, a VA treatment record from the Baltimore VA Medical Center noted the presence of photophobia and an inability to evaluate the Veteran's pupils.  The Veteran's medications included Voltaren, a solution used to treat eye pain.  In December 2008, it was noted that Voltaren was reportedly obtained from a German doctor.  During a September 2008 VA examination for the condition on appeal, the Veteran indicated that due to his inability to afford medical care, he received minimal medical treatment, to include obtainment of pain medications, from "a German doctor" free of charge.  It does not appear that the Veteran has been requested to provide sufficient information necessary to enable VA to obtain treatment records from the :German physician" who prescribed Voltaren as alluded to.  In light of the September 2008 optometry opinion noted below, this should be accomplished on remand and any associated treatment records should be obtained.

Although the Veteran was afforded VA general medical and optometry examinations pertaining to the bilateral eye disorder currently on appeal in September 2008, as explained below, the Board finds that the eye examination is inadequate.  Specifically, it was noted that service treatment records dating prior to 2006 were not available for review.  Additionally, physical examination revealed "normal?" optic nerves that were difficult to examine due to blepharospasm so it remains unclear if the Veteran has a current diagnosis of optic neuritis.  The examiner noted that the Veteran had been using 2 separate kinds of eye drops for treatment of the claimed eye disorder since August 2008.  The examiner diagnosed blepharospasm by misuse of vasoconstrictive eye drops following "sandy eyes," and conjunctivitis sicca.  Unfortunately, however, likely at least in part due to incompleteness of the record at the time of the examination, the examiner did discuss or address the Veteran's reports of eye pain, blurriness, and intermittent periods of temporary blindness reported during service, or whether scleritis of the bilateral eyes, diagnosed 5 months following the Veteran's discharge, was a chronic or acute condition, or whether it may be related to the Veteran's documented and reported eye complaints during service and prior to use of vasoconstrictive eye drops in August 2008.  It is also unclear whether any medications prescribed to the Veteran by VA or the Schweinfurt Army Medical Center as noted herein have vasoconstrictive effects.  

Additionally, since the September 2008 examination, the Veteran was further diagnosed with preglaucoma, pingulecula, refractive error/hypermetropia, and presbyopia in February 2009 for which he was given a manifest prescription for refractive error and artificial tears for dry eye relief.  An individual sick slip indicated that he was "given drops" and unable to return to work for the remainder of the day.  The Veteran testified that he was told by a physician that such diagnoses indicate that his scleritis, diagnosed in August 2007, is not a new condition because diagnoses in February 2009 are indicative of progression of bilateral optic neuritis and/or scleritis.  He was also allegedly told by a physician that scleritis is a common diagnosis of Veteran's returning from deployments in the Persian Gulf.  Given that the Veteran is competent to report what he was told and that this evidence was not of record, thus, not considered by the September 2008 examiner, it is necessary to obtain an additional VA examination with medical opinion concerning such assertions and the etiology of the additional February 2009 diagnoses.  

Moreover, concerning refractive error and presbyopia, a refractive error is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  (emphasis added).  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye.'" Terry v. Principi, 340 F.3d 1374, 1384 (Fed. Cir. 2003) (citing to Dorland's Illustrated Medical Dictionary 1453 (29th ed. 2000)). 

Nevertheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  This issue has yet to be addressed by a competent medical professional.  

Once a VA examination is conducted, VA is obligated to ensure that that examination is adequate and complete.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under the VCAA (Veterans Claims Assistance Act of 2000), VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a remand is required to ensure that an adequate VA examination is conducted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake any necessary development to obtain the Veteran's complete service treatment records pertaining to his first period of active service dating from January 6, 1999 to January 5, 2002, and to his service in the Texas National Guard dating from January 6, 2002 to January 28, 2003.  Additionally, request from any appropriate records suppository any records of clinical treatment pertaining to the Veteran and treatment received for complaints of eye pain and/or blurriness while stationed at Fort Bliss between July 1, 2001 to January 5, 2002.  

2.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment from all health care providers, VA, private, and at any military health clinic, who have treated him for a bilateral eye disorder, to include optic neuritis, or residuals thereof since his discharge from active service in March 2007.  The Veteran should also specifically be requested to provide sufficient information and authorization necessary to enable VA to obtain records of any treatment from the any medical facility where he was treated for temporary blindness in Germany after his family had to call for an ambulance as alluded to during the October 2011 hearing, and from the "German doctor(s)" who provided him with free medical treatment and pain medication and/or prescribed Beribel N drops, Kanamyrtex, and Volteran for treatment of eye complaints as alluded to during the September 2008 VA examination and in May and December 2008 treatment records.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

Ongoing VA treatment records, if any, should also be obtained from the Baltimore VA Medical Center dating since August 2008, and from the Army Medical Center in Schweinfurt, Germany, dating since February 2009.

3.  Request that the Veteran indicate whether he has ever applied for benefits from the Social Security administration (SSA).  If so, obtain and associate with the claims file the decision of the SSA to award or deny benefits to the Veteran and the records upon which SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

4.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination with an appropriate specialist in order to determine the nature, severity and etiology of any diagnosed eye disorder(s), to include all eye disorders diagnosed since April 2008.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

Based on examination findings and a review of the claims file, the examiner should specifically express an opinion as to following: 

a. Has the Veteran developed a disorder of the right and/or left eye, and; if so, please specify the diagnosis (or diagnoses).   

b. Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any right and/or left eye disorder diagnosed during examination and since April 2008 (scleritis, preglaucoma, pingulecula, conjunctivitis, or blepharospasm by misuse eye drops with vasoconstrictive effect) had its onset during service or is otherwise caused by or related to any incident or event that occurred during active service, to include complaints of blurriness, redness, and intermittent periods of temporary blindness lasting for 10 to 20 minutes since returning from the Persian Gulf in 2001 as alleged by the Veteran?  The examiner is requested to consider and discuss the findings on examination in September 2008.  The examiner is requested to specifically indicate whether the August 2007 diagnosis of scleritis is indicative of a chronic or acute condition.

c. Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the February 2009 diagnoses of refractive error - hypermytropia and presbyopia were worsened beyond normal progression by any incident or event that occurred during active service, to include complaints of blurriness, redness, and intermittent periods of temporary blindness during service as alleged by the Veteran?  

d. The examiner is also requested to indicate whether eye drops prescribed to the Veteran for scleritis in August 2008 (gentamicin), and for conjunctivitis in February 2009 (artificial tears), have vascoconstrictive effects?  

The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After any additional notification and/or development that the RO/AMC deems necessary is undertaken, on the basis of additional evidence received as a result of the actions outlined above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


